NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE




                               IN RE JOSEPH G.



                             No. 1 CA-JV 22-0022
                               FILED 8-23-2022


           Appeal from the Superior Court in Maricopa County
                             No. JV207124
           The Honorable Melody Harmon, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Maricopa County Public Advocate, Phoenix
By James R. Walker
Counsel for Appellant

Maricopa County Attorney’s Office, Phoenix
By Faith Cheree Klepper
Counsel for Appellee
                             IN RE JOSEPH G.
                            Decision of the Court


                      MEMORANDUM DECISION

Presiding Judge David D. Weinzweig delivered the decision of the Court,
in which Judge Randall M. Howe and Judge D. Steven Williams joined.


W E I N Z W E I G, Judge:

¶1            Joseph G. appeals from the juvenile court’s restitution award.
We affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Joseph was arrested in March and April 2021 for stealing his
friend’s truck, running from the police and having a firearm. He was
seventeen at the time. He damaged the stolen truck while on the run. The
state filed a delinquency petition, charging Joseph with unlawful use of
transportation under A.R.S. § 13-1803(A)(1), flight from law enforcement
under A.R.S. § 28-622.01, and minor in possession of a firearm under A.R.S.
§ 13-3111.

¶3             Joseph entered a plea agreement to resolve all three charges.
He pled delinquent to possessing a weapon. In return, the state agreed to
drop the vehicle-related offenses. The plea agreement directed that (1)
Joseph “will be adjudicated (convicted in juvenile court) on the charge(s)
stated above without the filing of any additional legal documents,” and (2)
Joseph “[gave] up the right to argue any motions, defenses, objections, or
requests which “he could bring up at an adjudication hearing.” Joseph also
“agree[d] to pay restitution to all victims, for all economic loss arising out
of Phoenix Departmental Report: 2021-000005416852 and all supplements,
even if counts are amended, modified, not charged, or dismissed pursuant
to this plea.” That police report recounted Joseph’s truck theft and police
pursuit. Joseph initialed each paragraph of the plea agreement, including
the restitution paragraph.

¶4             The juvenile court adjudicated Joseph delinquent. It found
Joseph “knowingly, intelligently and voluntarily” entered the plea “with
full knowledge of the possible consequences.” It also found that Joseph had
a factual basis for his admission.

¶5           About four months later, the court held a restitution hearing
to determine the amount of restitution. The victim and her father testified.
The victim described the damage to her truck, provided repair estimates


                                      2
                             IN RE JOSEPH G.
                            Decision of the Court

and testified about the costs. Based on that testimony, the court ordered
Joseph to pay the victim $14,740.71 in restitution. Joseph timely appealed.
We have jurisdiction. See A.R.S. §§ 8-325, 12-120.21(A)(1).

                                DISCUSSION

¶6             Joseph contends the restitution order must be reversed
because the state never proved that he damaged the truck. We review a
juvenile court’s restitution order for an abuse of discretion, viewing the
evidence in the light most favorable to upholding the order. In re Andrew
C., 215 Ariz. 366, 367, ¶ 6 (App. 2007). “We will not reweigh evidence, but
look only to determine if there is sufficient evidence to sustain the juvenile
court’s ruling.” In re Andrew A., 203 Ariz. 585, 587, ¶ 9 (App. 2002).

¶7             Restitution may be ordered for economic losses that would
not have occurred but for the juvenile’s delinquent conduct. State v.
Wilkinson, 202 Ariz. 27, 29, ¶ 7 (2002); A.R.S. § 8-344(A) (“If a juvenile is
adjudicated delinquent, the court, after considering the nature of the
offense and the age, physical and mental condition and earning capacity of
the juvenile, shall order the juvenile to make full or partial restitution to the
victim of the offense for which the juvenile was adjudicated delinquent.”).
The state bears the burden of proof by a preponderance of the evidence. See
In re William L., 211 Ariz. 236, 238, ¶ 6 (App. 2005). The court has discretion
to draw inferences from the evidence, which we leave undisturbed if
reasonably supported by the evidence. See Andrew A., 203 Ariz. at 587, ¶¶
9-10.

¶8             The juvenile court did not abuse its discretion. First, Joseph
agreed to pay restitution under the plea agreement. State v. Reese, 124 Ariz.
212, 214-15 (App. 1979) (restitution is appropriate when a defendant
“consents to such restitution” “in a plea agreement or otherwise”). To
avoid more serious charges, Joseph entered a plea agreement in which he
admitted to possessing a weapon as a minor. In doing so, he “[gave] up the
right to argue any motions, defenses, objections, or requests which []he
could bring up at an adjudication hearing.” He also “agree[d] to pay
restitution to all victims, for all economic loss arising out of [the] Phoenix
Departmental Report . . . and all supplements, even if counts are amended,
modified, not charged, or dismissed pursuant to this plea.”

¶9            That police report was incorporated into the plea agreement.
Plea agreements are “contractual in nature” and “subject to contract
interpretation.” See Coy v. Fields, 200 Ariz. 442, 445, ¶ 9 (App. 2001).
Applied here, the police report was incorporated into the plea agreement



                                       3
                            IN RE JOSEPH G.
                           Decision of the Court

by reference. See Climate Control, Inc. v. Hill, 86 Ariz. 180, 188 (1959)
(“Matters contained in other writing which are referred to are to be
regarded as part of the contract and proper to be considered in the
interpretation of the contract.”). Joseph agreed to accept liability for any
damage arising from acts recounted in that report, despite the dismissal of
charges under the plea agreement.

¶10            Beyond that, the juvenile court heard from the victim, who
explained when the vehicle was damaged and described the repair costs. A
court may consider a victim’s testimony about reasonable damages for
injury or loss of property. A.R.S. § 8-344(B). Joseph never said who else
might have caused the truck’s damage, or points to conflicting record
evidence. See State v. Wilson, 185 Ariz. 254, 260 (App. 1995) (restitution
amount reasonable when there was no evidence that “directly controverted
[the victim’s] testimony”).

                              CONCLUSION

¶11          We affirm the juvenile court’s restitution order.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        4